NOTE: This order is nonprecedential.


  tftiniteb ~tate~ MAYBERRY v. DVA                                           2
      The motion is granted.

                                FOR THE COURT


      DEC 21 2011               lsI Jan Horbaly
         Date                   Jan Horbaly
                                Clerk
cc: Kenneth M. Carpenter, Esq                 FILED
    Nicholas Jabbour, Esq.           • .3. COURT OF APi'EALS fOR
                                         THE FEDERAL CIRCUIT
s21
                                           DEC 2 1 2011

                                            JAN HORBALY
                                               ClERK